PER CURIAM.
This is the appeal of a temporary injunction entered without notice to the adverse party. Florida Rule of Civil Procedure 1.610(a)(1) clearly provides that:
(1) A temporary injunction may be granted without written or oral notice to the adverse party only if:
(A) it appears from the specific facts shown by affidavit or verified pleading that immediate and irreparable injury, loss or damage will result to the movant before the adverse party can be heard in opposition; and
(B) the movant’s attorney certifies in writing any efforts that have been made to give notice; and
(C) the reasons why notice should not be required, (emphasis supplied).
The rule further provides in subsection (b) that:
No temporary injunction shall be entered unless a bond is given by the movant in an amount the court deems proper, conditioned for the payment of costs and damages sustained by the adverse party if the adverse party is wrongfully enjoined, (emphasis supplied).
In the present case, neither of these rule requirements was complied with. Accordingly, the Temporary Injunction must be vacated.
VACATED and REMANDED.
W. SHARP, GRIFFIN and DIAMANTIS, JJ., concur.